Case 1:20-cv-11956-PBS Document 1 ry 10/29/20 Page 1of7

Un red O+otes District Courh

Fer The

Q) Srey et OL Moscachusetts

Michae| A. Vesey, Prokse |

/

 

 

 

 

 

 

Pl air be Chyi Heron
V
S. No,
Ce OMMo nw ealth
Delendort: <3 5
93 © Fm
82 & 9°
COMPLAINT 838

 

 

Tt. Jurisdiction:

‘\e) TJurisdilecnon of +\is
Couct \S invoked pursuant

 
Case 1:20-cv-11956-PBS Document1 |

S ere
pucsuant ro Ty
X 1983 s\is \S ¢

beouglrt by sh
named Ploimtr
+o credcess QA d
"| f
of C\ohts, Polv
TmMmunites SC.C'

of the. Unired |

under color of
rhe. United Sort

3.6) This C
las been \Whvgo
Superior Coury
Wo. AOS4 CV od

Filed 10/29/20 Page 2 of 7

U.S.C.

He 4Q
| action

A CVV \

eC individually

re Seeking
Leprivation
iladge’s and
Ared citizens
States

law and
CS Coustrrution,

‘ d
‘Avil Ac-+\0w

red i Suttolk

Cc. ial Action
SES. Plain de

 
Case 1:20-cv-11956-PBS Document1 Filed 10/29/20 Page 3 of 7

aa

seeks Ov Te\e\ by Sucy,
com P ANnSaAtro ry and P UNnirive
damages wm rhe QMOUNWT

of 50,000,000 Pon Oo
and subfecing. False /

Weongtul MMECi SON Me vet

i . /

dep Mivecton of law School
t hi} ¢

admissions ole ever ythiv

WAS Med, educot ou Fobbery,

Cie ce C\S) YES homeless

t f f t 4
Wousing SEF YWMIWN a \OM“ and

Ccr..

 
Case 1:20-cv-11956-PBS Dogument 1

— =

 

 

 

» Facts:

 

 

3.) The §
Pied Law School
He was +ricked v
buildin ‘umoed
windows aon
4+-00\ place, Moss
brough+ +o Cou

+.) The
WAS W towns ully {

\mprrsoued oy 7

AVL. Canwse Ot A

Filed 10/29/20 Page 4 of 7

id
p | C1 mi tl
Op P| ear ovis,
Moved iW+rOo Q

our +he
OM she. Pio

Dich ‘\iced and
C+.
P| ott

| False )
ne. NY) etevbant.

N @
oro ve

 

go ) (Fal

vy ‘ ct
5 Ee vp mrsow mew

 
Case 1:20-cv-11956-PBS ot |

M.G,L. ch. as
of the Foucck

of the United
Constitution (
M+eresh.

6.) Wepe
ottrendiwma Law
Ce ducation) Eq
Opportunit Mn

+e Un rex S7
Cow Syste \OV\

Board Of EAuce

7.) Vhe.
WAS pur im +)

ser uP he woe

iled 10/29/20 Page 5 of 7

{
RO in Violahi,

5 eth Awmeudumec

io

rb erty

wed of
Schoo!

o\ Education
Vy yo\ocri0 V\ of
FATS
Brown V.

Ww
~ OCT vO VU 2

F | owt Ef
2. lo uild ng
ala Nave.

never veev \omeless

 
Case 1:20-cv-11956-PBS Doc

_——

(\5) fifteen ve
Mseetn

ISCCiwminoriov

of she equ a\\

—w2

C\aquse of +heée

Avwendwmewr +

Stotes Const:

UV. Poayet For

ent1 Fi

led 10/29/20 Page 6 of 7

at Ss housing

ww Violation
Pe otre erion

Fou Cree nth

oO ay Ce WU croak

Where Ce. the

Plawrr Ae P rays

Honorable Clow
+he LoNowiwa

a) Grea
ly SJucy )

 
Case 1:20-cv-11956-PBS ee" 1

| bb.) Aue
damages OME
and pYVivtive

c.) Cro
other ana Cy

{

deowmed ust

Rese:
Vict

aoe

(Y) io a

Filed 10/29/20 Page 7 of 7

cd Clowtitt
ON SATOCY

/

Ae such,
chet relief
and prope
actully Sule astren

LO. Hey

b\ A, Jesey

 

PO. €&
Bost
G\7-4

\) ateds

ox \QO Ave

yy, MA O22
- 63515

—

7

 
